DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2001/0016160 to Ikegami et al. (Ikegami hereinafter) in view of US Patent 4,806,075 to Osterstrom et al. (Osterstrom hereinafter), US Patent 5,350,275 to Ishimaru (Ishimaru) and US PGPub 2009/0257889 to Shi et al. (Shi hereinafter).
Regarding claim 1, Ikegami teaches a base (14, 86) formed in a cylindrical shape, a stator blade (32) provided above the base, a plurality of stator blade spacers (S, see Fig. 12A annotated below), a rotor (12) with blades (30), a housing (14a) formed in a cylindrical shape with the stator blade (32) therein and peripherally apart (i.e. separated by the spacer) from the outer peripheral side of the blade, and an adapter (A, see below) that is replaceable depending on a type of the stator blade, rotor blade or housing and that is detachably mounted (i.e. clamped by 86) on the base and configured to support the stator blade (32) in the axial direction.  Ikegami further teaches that the housing has a surface (C, see below) circumscribing the adapter (A) and an inner peripheral surface (P, see below) having an inner 

    PNG
    media_image1.png
    473
    427
    media_image1.png
    Greyscale

Ikegami does not teach that the housing has an inner circumferential surface having a smaller inner diameter than that of the sealing means (48).  Osterstrom teaches another vacuum pump generally, and particularly teaches that a sealing element (see "SEAL" below) which has a larger diameter than the housing inner diameter.  

    PNG
    media_image2.png
    550
    506
    media_image2.png
    Greyscale

Osterstrom further teaches that O-rings help to seal elements of a vacuum pump (col. 7, ln. 25-38).  Therefore it would have been obvious to one of ordinary skill in the art to add an O-ring as taught by Osterstrom to the pump of Ikegami in order to improve the sealing thereof.  
The previously applied references do not teach the limitation of an outer diameter of the adapter being larger than an inner diameter of the housing.  Ishimaru teaches another vacuum pump generally, and particularly teaches an inlet fitting (2) as part of a casing (1).  This inlet fitting accomplishes the same task, i.e. attachment to a vacuum zone, as the inlet (21a) of the reference, and is predictably achievable due to the commonly known construction methods evinced by the cited references.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the inlet fitting (2) of Ishimaru for that of Ikegami.  Thus provided, the inlet fitting of Ishimaru would have a 
Finally, the previously applied references do not teach the limitation of a radial direction positioning surface.  Shi teaches another vacuum pump generally, and particularly teaches that axially adjacent elements (e.g. 13, 14) therein may have side faces (13c, 14c) which contact in order to radially position the elements relative to each other (paragraph 51).  Therefore, one of ordinary skill in the art would have been motivated to provide side surfaces on the adapter (A) and the base (at 86) of Ikegami in order to radially position those elements relative to each other as taught by Shi.
Regarding claim 2, as indicated by Figs. 6-7, Ikegami generally teaches circular cylindrical elements in the vacuum pump and therefore that the adapter (A) is formed in a circular ring shape.
Regarding claim 3, Ikegami teaches that the adapter is formed to extend in a radial direction perpendicular to the axial direction.
Regarding claim 4, Ikegami teaches that the adapter is mounted on the base in a state in which radial movement is restricted (i.e. by contact with housing 14A), 
Regarding claim 6, Ikegami teaches that an upper portion of the base (80b) is provided with a portion (inner race) capable of engaging with the engaging portion.
Regarding claim 7, Ikegami teaches a diameter expansion portion (from inlet to the diameter of P) and a flange portion (F, see above), but does not explicitly teach bolts or holes therefore.  Osterstrom teaches a bolted flange in a similar position to the flange of Ikegami.  Those of ordinary skill in the art will appreciate that such bolts allow for assembly of a turbomolecular pump into a single unit.  Therefore, it would have been obvious to one of ordinary skill in the art to provide boltholes and bolts as taught by Osterstrom to the pump of Ikegami in order to assemble the pump into a single unit.
Regarding claim 8, Ikegami as modified by Osterstrom teaches a flange portion (F) provided with a bolt insertion hole and bolt as taught by Osterstrom (per the combination with respect to claim 7).
Regarding claim 9, Osterstrom teaches a sealing location (SEAL above) sealing a space between the base and flange portion.
Regarding claims 10 and 13, Osterstrom teaches that the sealing means (SEAL) is radially within the bolthole that is as close as possible to an outer side thereof.
Regarding claim 12, Osterstrom teaches a sealing location (SEAL above) sealing a space between the base and flange portion.
Response to Arguments
Applicant’s arguments, see page 5, filed 13 May 2021, with respect to the rejection(s) of claim(s) 1-4, 6-10, 12 and 13 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shi, as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 August 2021